

116 HR 7678 IH: Military Mental Health Stigma Reduction Act
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7678IN THE HOUSE OF REPRESENTATIVESJuly 20, 2020Mr. Brindisi (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend the National Defense Authorization Act for Fiscal Year 2020 to direct the Secretary of Defense to include a description of programs to address and reduce the stigma associated with seeking assistance for mental health or suicidal thoughts in a report.1.Short titleThis Act may be cited as the Military Mental Health Stigma Reduction Act.2.Reports on suicide prevention programs and activities of the Department of DefenseSection 741(a)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1467) is amended by adding at the end the following new subparagraph:(J)A description of the programs carried out by the military departments to address and reduce the stigma associated with seeking assistance for mental health or suicidal thoughts..